19. Multiannual plan for the western stock of Atlantic horse mackerel and the fisheries exploiting that stock (
- Before the vote:
rapporteur. - Mr President, I note that Amendment 29 has been withdrawn by the Socialists for reasons that I cannot understand, so therefore - to ensure that we can vote on this - on behalf of the ALDE Group, I confirm that we will take over this amendment.
I deem this to be very serious and would ask Members to consider the fact that, while many might not fully understand the science of this, if we do not accept the Socialist amendment and accept the PPE amendment, it means that we are going against the advice of scientists and are creating two total allowable catch areas within a single stock.
I advocate that we vote against the PPE and that we adopt the Socialist report now that the Socialists have withdrawn the amendment, for reasons perhaps better known to some of those in the southern part of Europe.
Mr Gallagher, in other words, you are invoking Rule 156(5), and you are taking over Amendment 29 as in the voting list, which means that we have to vote on it.